 

Case 1:19-mj-00261-GMH Document1 Filed 10/21/19 Page 1 of 1

AQ 442 (Rev. 01/09, MD 6/09) Arrest Warrant

UNITED STATES DISTRICT COURT “I9HAY 29 Py 3:95
for the

District of Maryland

United States of America

v. ) Case: 1:19-mj-00261
Assigned To : Judge G. Michael Harvey
) Assign. Date : 10/21/2019
Darryl! Hazel ) Description: RULE 5 - ARREST
Defendant _
ARREST WARRANT U
To: Any authorized law enforcement officer ia

(
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Darry] Hazel
who is accused of an offense or violation based on the following document filed with the court:

QO) Indictment C1 Superseding Indictment QO) Information © Superseding Information [1 Complaint
“1 Probation Violation Petition Supervised Release Violation Petition © Violation Notice OO Order of the Court

This offense is briefly described as follows:
Alleged Violation(s) of Supervised Release

 

Date: —_ May 29, 2019 "
By: Kadeem Moorv, Deputy Clerk

Address: | Felicia C. Cannon, Clerk, U.S, District Court

( Name and Title of Issuing Officer

 

Return

 

This warrant was recgived on (date) 19 , and the person was aprested on (date) id. i];
al feity and state) ° heh hncton =fe3./ 7 ne p Q wa late 2 ig
Date: jor / GF Te
Peres: vin officer's signature
Os Dis Print sd Has iS C 3 I3€ 4

2 ud title

 

 
